Art Unit: 1774

NON-FINAL OFFICE ACTION

1.       This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
Please direct all written correspondence with the correct application serial

number for this application to Art Unit 1774.

Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217- 9197 or to the Examiner at (571) 272-1139. All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.

Notice of Pre-AIA  or AIA  Status

2.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)- (d). All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement

Note the attached PTO-1449 forms submitted with the Information Disclosure
Statement.








Art Unit: 1774
                                                                

Drawings

The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:

reference character 103 is not seen in the drawing figures - see page 5, line 27 of the instant specification.
Applicant should review the specification and drawing Figures to ensue a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f). The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.
From MPEP 608.01(g): The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

7.       Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).













INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. The figure or figure number of the amended drawing(s) must not be labeled as “amended.” If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin.

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner. The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application.

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.









Art Unit: 1774

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:

the abstract is not a single paragraph.

the extraneous text "[FIG. 1]” at the end of the abstract should be deleted.

the inclusion of legal phraseology such as "means" and "said" in the abstract is improper.
Correction is required. See MPEP § 608.01(b).

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.     The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention. If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or






pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320

(Fed. Cir. 1989).

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claims 1 and 14 fail to point out and distinctly claim what the inventor or joint inventor(s) regards as the invention since these claims are effectively incomplete - the water supply means supplies a second amount of water at or downstream of the outlet section of the first mixer . . . to thereby make a fluid concrete having a consistency class
> S2. It is unclear how an outlet section of the first mixer (typically known as merely

discharging the mixture rather than further agitating or mixing the mixture) or some unspecified downstream location can possibly form said fluid concrete since formation of such concrete typically requires some structural means, such as a mixing or agitation device, to comingle the ingredients of the concrete, including the additional water, to form said fluid concrete of a different consistency class. Claims 1 and 14 are incomplete by lacking the necessary structure in furtherance to the first mixer to form the fluid concrete containing the additional water.

Claim 6: “the horizontal reference plane” lacks antecedent basis.











Claim Interpretation Pursuant to 35 U.S.C. § 112, sixth paragraph (NOT a rejection, merely claim interpretation to clarify the record)
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph:

(A)   the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;





the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are

being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,

except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under





35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have the claim limitation(s) treated under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's comments on this issue are respectfully solicited for clarification of the record and the scope of the claims, as required by PTO policy. For more information, see MPEP § 2173 etseq, and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167.

Claim Rejections - 35 USC § 102

17.     In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
18. The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings,





without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed.
Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).

The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 5, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINES et al. (US 6042259).

The patent to HINES et al. discloses an apparatus and method for producing fluid concrete comprising: at least a first mixer 12 that can assume various configurations including a stationary mixer or a truck-mounted movable drum type mixer 12 (col. 5, lines 39-48); the first mixer configured to mix at least cement 16 and/or 18 with at least  a first amount of water 24 supplied to the mixer 12; the mixer being capable of mixing and thereby producing a concrete of any desired consistency class as a function of the amount of cement and water supplied to the mixer; said first mixer 12 having an outlet section below 28 adapted to expel or eject said concrete from the mixer; a water supply means 24-66 configured to supply said first amount of water to said first mixer 12; a cement supply means 18 configured to supply cement 18 to said first mixer 12; a control and adjustment unit 40, connected to said water supply means and to said at least one cement supply means, configured to calculate said first quantity of water and to selectively control and adjust the introduction of water and cement into the first mixer 12 (col. 3, lines 61-67; col. 6, lines 23-32); wherein said water supply means is configured to supply a second amount of water (an overdrive amount, the liquid admixture containing water thereby altering the slump of the concrete at least to some degree) at or downstream of the outlet section of the first mixer; said control and adjustment unit  40 being configured to calculate said second amount of water so as to make a fluid concrete having a desired consistency class, and to control and adjust the supply of  said second amount of water to said outlet section; said control and adjustment unit 40 being configured to pre-calculate said first amount of water and said


second amount of water according to the type of concrete to be made prior

to the introduction of water and cement into the first mixer 12 - col. 7, line 23 - col. 8, line 27 and col. 10, lines 38-56); wherein said control and adjustment unit 40 is further configured to pre-calculate the amount of cement 18 and/or aggregates 20, 22 and/or additives 26 according to the type of concrete to be made prior to the introduction of water and cement into the first mixer 12 - col. 3, lines 61-67; wherein said first mixer 12 comprises a second inlet section for supplying the cement 18, and at least a third inlet section for supplying additives 20 or 26 and/or a fourth inlet section for supplying aggregates 22, the inlet sections spread across 28 as denoted by the flow arrows - Figure 1; wherein said first mixer 12 comprises a stirrer with blades rotating about an axis of rotation substantially parallel to a horizontal reference plane configured to mix at least said water and said cement and capable of making a low fluidity concrete obtained from mixing advance towards said outlet section - col. 5, lines 39-48.

Allowable Subject Matter

Claims 3-4, 7-13, and 15-16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to disclosures directed to concrete mixing.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139. The examiner can normally be reached on Monday - Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES COOLEY/
Examiner, Art Unit 1774 Phone: 571-272-1139



3 June 2021